Citation Nr: 1142355	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits in the amount of $3,600, including preliminarily considering the validity of the debt.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1979 to August 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2006 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), Pension Center, in Milwaukee, Wisconsin.  In a March 2007 decision on waiver of indebtedness, a portion of the original amount of debt was waived, thereby reducing the debt in question to the $3600 reflected on the title page.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia.

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

In this case, the claims file does not contain any of the development requested in the February 2011 remand.  In the February 2011 remand, the Board provided a brief procedural history explaining that in a July 2001 rating decision, the RO granted the Veteran's claim for nonservice-connected pension benefits.  Subsequently, the RO received further information regarding Social Security Administration payments to the Veteran and his spouse.  In response, in a September 2006 letter, the RO proposed to stop payment of pension benefits, retroactively effective from October 1, 2001, because the combined Social Security Administration income of the Veteran and his spouse exceeded the annual income limit for a Veteran with one dependent.  The RO carried out this action in a December 2006 decision, which had the important consequence of creating an overpayment of benefits to the Veteran.  A notice from the Debt Management Center subsequently informed the Veteran that his total principal indebtedness amounted to $10,526.40, as of December 16, 2006.

Apparently, the Veteran initiated a request for a waiver of this debt.  
A March 2007 Waiver Committee report found no fraud, misrepresentation or bad faith on the part of the Veteran.  The Waiver Committee did find the Veteran at fault in the creation of the debt, and that he financially gained at government expense.  However, the Waiver Committee cited a Financial Status Report (FSR) and waiver request, dated February 15, 2007, in concluding that financial hardship might exist, due to potential inability to obtain food, clothes and shelter.  In this regard, the Waiver Committee granted a partial waiver of $6,926.40.  

Quite significantly, the Waiver Committee also denied a waiver of the remaining balance of $3,600.00 (of the total outstanding principal debt of a total outstanding principal debt of $10,526.40), citing considerations of equity, especially the Veteran's fault in creation of the debt.  It appeared that the Waiver Committee did not deem his financial hardship so severe as to warrant a full waiver.  

The Board was unable to locate the Veteran's Financial Status Report (FSR) and waiver request, dated February 15, 2007, which appeared to be a critical document.  Indeed, the existence of the FSR was documented in the March 2007 Report of the Committee on Waiver of Indebtedness and the August 2007 Statement of the Case.    In this regard, the Board required current information regarding income and expenses, including obtaining a copy of his February 2007 FSR, as well as allowing the Veteran the opportunity to submit a more current FSR.  Also, to the extent that any other documents pertinent to the appeal were not already associated with the claims file, the RO/AMC was to obtain a copy on remand for the Board's review.  

In addition, the record was not entirely clear concerning the current amount of the Veteran's remaining principal debt, if any, given the passage of several years since the appeal has been pending.  Indeed, in a September 2008 statement, the Veteran had sought a complete and detailed written audit of his claims file.  In this regard, the Board noted that an audit of the Veteran's account would be helpful to properly adjudicating this appeal.  As such, this matter must be remanded again for compliance with the February 2011 remand orders.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain a copy of the Veteran's February 2007 Financial Status Report and Waiver Request, dated February 15, 2007, which was listed as received by the RO in the August 2007 Statement of the Case. 

In addition, all pertinent VA-generated documents and any other communications and/or documents submitted by the Veteran concerning this appeal, which are missing from the claims file, should be printed and/or obtained for inclusion in the file.  All of the various VA offices which are involved in this case should be contacted to obtain the missing documentation. 

2.  The RO/AMC shall provide the Veteran with another Financial Status Report (VA Form 20-5655), to provide updated information on income and expenses. 

3.  The RO/AMC shall request an audit of the Veteran's account and produce a statement of the balance remaining on the Veteran's partially waived debt, last noted on the August 2007 Statement of the Case to be in the amount of $3,600 remaining debt, of an original principal indebtedness amount of $10,526.40.  If this debt has been paid in full or is otherwise no longer outstanding, the AMC should submit a statement to that effect. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it must be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives another remand will likely result.  Stegall, 11 Vet. App. at 271  . 

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

